Title: From Thomas Jefferson to Jones & Howell, 5 April 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Apr. 5. 08.
                  
                  I now remit you the sum of 273. D. in an order from the bank of the US. at this place on that at Philadelphia, for nailrod furnished heretofore.
                  I take this occasion of praying you to send to Messrs. Gibson & Jefferson for me, a further supply of two tons of nailrod, assorted as usual. I will thank you if at the same time you can procure and forward for me one of the large steel hand–mills for grinding corn or other grain. they are made in the form of Coffee mills with a steel nut, and I believe are well known & to be had in the Ironmongery stores. the largest will suit me best. I salute you with friendship & respect
                  
                     Th: Jefferson 
                     
                  
               